                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                             SOUTHERN DIVISION
                                 PIKEVILLE

UNITED STATES OF AMERICA,                             CRIMINAL NO. 7:13-25-KKC
      Plaintiff,

V.                                                               ORDER

PHILLIP JOSEPH MORGAN,
      Defendant.


                                        *** *** ***

       This matter is before the Court on a recommended disposition in which Magistrate

Judge Edward B. Atkins makes certain recommendations regarding Defendant’s admitted

violations of the terms of his supervised release (DE 389). No party has filed objections to

the recommendation; however, the defendant has not waived his right to appear before the

district judge, to make a statement, and present mitigating information. Therefore,

       IT IS ORDERED that the recommended disposition (DE 389) is ADOPTED to the

extent of the Magistrate Judge’s determination that the violations of supervision occurred.

This matter SHALL come before the Court for a final hearing on July 22, 2021 at the hour

of 10:30 A.M., in Lexington, for purposes of allocution and sentencing.

       Dated July 12, 2021.
